Claimant appeals from a decision of the Workmen’s Compensation Board holding that he did not sustain an industrial accident in the course of his employment. Claimant was the president and executive technical director of the corporate employer. On January 23, 1956 the employer filed a report of accident alleged to be a back injury sustained on November 4, 1955. Claimant prepared and signed this report as president. Claimant filed a claim on February 9, 1956. He alleges that he injured his back on November 4, 1955 while attempting to turn a valve. There is evidence of medical treatment for a back condition prior to the date of the alleged accident. The record presents a sharp question of credibility with conflicting evidence. Only a question of credibility and a question of fact are involved, and the hoard’s determination thereof is final. Decision unanimously affirmed, without costs.